ORDER

PER CURIAM.
Appellant, Arthur Deloch, appeals his jury, conviction for felony stealing in violation of RSMo § 570.030 (1986) in the Circuit Court of St. Louis County. We affirm.
We have reviewed the briefs and arguments of the parties, as well as the transcripts and the legal file, and find no clear error in the findings of fact and conclusions of law of the trial court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the trial court pursuant to Rules 84.16(b) and 30.25(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.